By the Court,

Sutherland, J.
The plea is good; it shews that more than sufficient has been collected by the plaintiffs on their last judgment to satisfy the original judgment and the interest thereof. The law makes the application of the money received by the plaintiffs to the original judgment, which thereby becomes extinguished. The proceedings of the plaintiffs are oppressive by thus unnecessarily accumulating costs. The effect of the argument urged upon us by the plaintiffs would be to keep alive two judg*223merits, which might be injurious to liens obtained by other creditors subsequent to the first and prior to the second judgment
Judgment for defendant.